Exhibit10.3

EXECUTION COPY

 

LETTER AGREEMENT

 

March 6, 2007

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

Re: Letter Agreement with Existing Stockholder

Gentlemen:

Reference is made to the Underwriting Agreement (the “Underwriting Agreement”)
proposed to be entered into among Symmetry Holdings Inc., a Delaware corporation
(the “Company”), and the Underwriters named in Schedule I thereto (the
“Underwriters”), for whom CIBC World Markets is acting as representative (the
“Representative”), relating to a proposed firm commitment underwritten initial
public offering (the “IPO”) of units (the “Units”), each comprised of one share
of the Company's common stock, par value $0.001 per share (the “Common Stock”),
and one warrant, which is initially exercisable to purchase one share of Common
Stock. Capitalized terms used herein that are not defined herein shall have the
meanings set forth on Schedule 1 attached hereto.

The undersigned named below (the “Undersigned”) and the Company are willing to
enter into this letter agreement in order to induce the Underwriters to enter
into the Underwriting Agreement and to proceed with the IPO, in recognition of
the benefit that the IPO will confer upon the Company as the issuer of the Units
and the Undersigned as a securityholder of the Company, and in reliance on the
representations, warranties, understandings, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. Accordingly, the Parties hereby
agree as follows:

1.        Until the Initial Business Combination is consummated, the Undersigned
shall, in connection with the vote of stockholders of the Company at a meeting
at which a proposed Initial Business Combination is submitted for approval by
such stockholders, vote all shares of Common Stock Beneficially Owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares
on the approval of such proposed Initial Business Combination. To the extent
that any of such shares are held of record by a person other than the
Undersigned, the Undersigned shall cause such person to vote such shares in
accordance with the preceding sentence. The Company shall take or cause to be
taken such action (including, without limitation, providing information as to
the preliminary and final results of voting at such a meeting (subject to
receipt by the Company of appropriate confidentiality undertakings)) as may be
necessary or appropriate to enable the Undersigned to comply with this Paragraph
1.

 

Letter Agreement- Playford SPAC Portfolio

 

2.            So long as the Undersigned is a stockholder of the Company, the
Undersigned shall take such reasonable actions (that the Undersigned is able to
take as such a stockholder) as may be necessary or appropriate to cause the
Company to be dissolved and liquidated when and as contemplated by Article VII
of the Amended and Restated Certificate of Incorporation of the Company. Such
actions include voting all shares of Common Stock Beneficially Owned by it in
favor of such dissolution and liquidation. To the extent that any of such shares
are held of record by a person other than the Undersigned, the Undersigned shall
cause such person to vote such shares in accordance with the preceding sentence.

3.            In connection with paragraphs 1, 2, 4 and 6, the Undersigned, in
its capacity as a stockholder, consents to the entry into similar letter
agreements by all of the other stockholders of the Company and is entering into
this letter agreement in reliance upon similar consents from all of the other
stockholders of the Company. The Company represents and warrants that all of the
other stockholders of the Company have given or are concurrently giving such
similar consents.

4.            The Undersigned waives any and all right, title, interest or claim
of any kind in or to, and agrees not to seek recourse of any kind against the
Trust Fund for, any distribution from the Trust Fund with respect to the shares
of Common Stock Beneficially Owned by the Undersigned immediately prior to the
Effective Date, except in respect of distributions, if any, contemplated by
Article VII of the Amended and Restated Certificate of Incorporation of the
Company. If the Undersigned receives a distribution from the Trust Fund to which
it is not entitled, the Undersigned shall receive and hold such distribution in
trust for the benefit of the persons entitled thereto and pay such distribution
over to such persons as directed by the Company or a court. Notwithstanding
anything contained herein to the contrary, the Undersigned shall not be required
to pay such distribution over except against delivery of a receipt of payment,
shall have no liability (i) for not demanding or receiving any such receipt or
for any defect therein or invalidity thereof,(ii) for any delay in paying over
in connection with any determination of the persons entitled thereto, or (iii)
for compliance with any such direction which the Undersigned believes to be
genuine (and compliance with any such direction shall constitute a full
discharge of all obligations and liabilities of the Undersigned in respect of
any such pay over) and shall have no obligation to make any such determination
(and shall be entitled to submit such determination to a court and shall have no
liability for so doing). To the extent that any of such shares are held of
record by a person other than the Undersigned, the Undersigned shall cause such
person to give a waiver and receive, hold and pay over distributions in respect
of such shares in accordance with the preceding sentence.

5.            Neither the Undersigned nor any of its Affiliates will be entitled
to receive, and Undersigned will not and will not permit any of its Affiliates
to accept, any compensation for services rendered or to be rendered to the
Company prior to or in connection with the consummation of the Initial Business
Combination, except as contemplated by the Registration Statement. The
Undersigned and its Affiliates shall be entitled to reimbursement from the
Company for reasonable out-of-pocket expenses incurred in connection with
services rendered or to be rendered to the Company.

6.            The Undersigned will escrow all shares of Common Stock
Beneficially Owned by it immediately prior to the Effective Date and all shares
of Common Stock included in any units

 

2

Letter Agreement- Playford SPAC

 

purchased by the Undersigned in the IPO in accordance with an escrow agreement
among the Company, the Undersigned and the other existing stockholders of the
Company and Continental Stock Transfer & Trust Company, as escrow agent, on
terms contemplated by the Registration Statement and otherwise in form and
substance reasonably acceptable to the Company and the Representative. To the
extent that any of such shares are held of record by a person other than the
Undersigned, the Undersigned shall cause such person to escrow such shares in
accordance with the preceding sentence. From the date hereof until the
consummation of the Initial Business Combination, the Undersigned shall not
acquire any additional shares of Common Stock, except as contemplated by the
Registration Statement. Nothing in the preceding sentence shall be construed as
to prohibit the Undersigned from purchasing any warrants of the Company.

7.            The Undersigned shall vote all shares of Common Stock Beneficially
Owned by it for the re-election of the existing directors of the Company as
directors at such time or times as the election of individuals to fill
directorships held by such existing directors is held absent a significant
hardship, legal requirement or comparable development affecting the Undersigned,
members of its family or its Affiliates (including a development as a result of
which the Undersigned believes in good faith it would be imprudent to do so).
The triggering of a requirement to dissolve and liquidate the Company shall not
constitute such a hardship, requirement or development. To the extent that any
of such shares are held of record by a person other than the Undersigned, the
Undersigned shall cause such person to vote such shares in accordance with the
preceding sentence.

8.            The Undersigned represents and warrants that its biographical
information set forth in the Registration Statement is accurate in all material
respects.

9.            The Undersigned represents and warrants that it has the right,
power and authority to execute, deliver and perform this letter agreement and
serve as the existing stockholder of the Company and that his execution,
delivery and performance of this letter agreement and his service as the
existing stockholder of the Company will not violate any agreement by which it
is bound (including any non-competition or non-solicitation agreement with any
employer or former employer).

10.          The Undersigned authorizes any financial institution or consumer
credit reporting agency to release to the Representative, its counsel and any
investigative search firm retained by the Representative, upon request, any
information such employer, institution or firm may have about the Undersigned
and its background and finances (the “Information”); provided, that the
Representative or such counsel or firm shall have agreed to promptly provide a
copy thereof to the Undersigned upon request, to maintain the confidentiality
thereof as described below and to use the Information solely for the purposes of
the IPO. Any such institution or firm may assume that the Representative or such
counsel or firm shall have so agreed and, by making any such request in reliance
hereon, the Representative or such counsel or firm shall be deemed to have so
agreed. If the Representative or such counsel or firm requests, obtains and uses
such Information in accordance herewith, the Undersigned waives any claim that
it may have against the Representative or such counsel or firm for violation of
the Undersigned’s right of privacy by reason of requesting, obtaining and using
the Information in reliance hereon. The agreement of the Representative or such
counsel or firm described above shall include the agreement not to release the
Information to the Company or to any other person, without the prior written
consent

 

3

Letter Agreement- Playford SPAC

 

of the Undersigned, and to use at least the same measures to protect the
confidentiality of the Information as it takes to protect its own similar
confidential information, but in no event less than reasonable care. Nothing in
this paragraph shall restrict the disclosure of the Information in the
Registration Statement to the extent required by applicable laws or in
connection with the defense of any regulatory inquiry or investigation or any
litigation or other proceeding.

11.          This letter agreement shall be binding on the Parties and their
respective successors, personal representatives and assigns. Neither this letter
agreement nor any of the rights or obligations hereunder shall be delegated or
assigned by either of the Parties without the prior written consent of the other
Party (which consent shall not be unreasonably withheld). No such assignment or
delegation shall relieve such Party of any of its respective liabilities or
obligations hereunder. Any assignment of rights or delegation of duties under
this Agreement by a Party without the prior written consent of the other Party,
if such consent is required hereby, shall be void. No person (other than the
Representative as expressly provided herein) shall be, or be deemed to be, a
third party beneficiary of this Agreement other than as expressly set forth
herein.

12.          This letter agreement shall terminate on the earlier of (i) the
consummation of the Initial Business Combination or (ii) the completion of the
liquidation and dissolution of the Company.

13.          THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
LETTER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE LAWS, RULES OR PRINCIPLES OF THE STATE OF NEW YORK
REGARDING CONFLICTS OF LAWS). Each Party agrees that any proceeding arising out
of or relating to this letter agreement or the breach or threatened breach
hereof shall be commenced and prosecuted in a court in the State of New York.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any court in the State of New York in respect of any such proceeding. Each Party
consents to service of process upon it with respect to any such proceeding by
any means by which notices may be transmitted hereunder or by any other means
permitted by applicable laws and rules. Each Party waives any objection that it
may now or hereafter have to the laying of venue of any such proceeding in any
court in the State of New York and any claim that it may now or hereafter have
that any such proceeding in any court in the State of New York has been brought
in an inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH
PROCEEDING.

14.          All notices required or permitted to be given pursuant to this
letter agreement shall be given by written notice, shall be transmitted by
personal delivery, registered or certified mail (return receipt requested,
postage prepaid), or nationally recognized courier service, and shall be
addressed to the intended recipient at its address set forth herein. A Party may
designate a new address to which such notices shall thereafter be transmitted by
giving written notice to that effect to the other Party. Each notice transmitted
in the manner described herein shall be deemed to have been (a) delivered to the
addressee as indicated by the return receipt (if transmitted by mail), the
mailing label (if transmitted by courier service), the affidavit of the
messenger (if transmitted by personal delivery) or (b) presented for delivery to
the addressee as

 

4

Letter Agreement- Playford SPAC

 

so indicated during normal business hours, if such delivery shall have been
refused for any reason.

15.          This letter agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and cancels and supersedes all
of the previous or contemporaneous contracts, representations, warranties and
understandings (whether oral or written) by or between the Parties with respect
to the subject matter hereof. As used herein, the word “including” shall in all
cases be deemed to the followed by the phrase “without limitation” and the word
“person” shall include individuals and corporations, societies, companies,
partnerships, trusts, unincorporated associations, governments and governmental
instrumentalities, and other entities of any kind.

16.          No addition to, and no cancellation, extension, modification or
amendment of, this letter agreement shall be binding upon a Party unless such
addition, cancellation, extension, modification or amendment is set forth in a
written instrument which expressly states that it adds to, amends, cancels,
extends or modifies this letter agreement and which is executed and delivered by
each Party, together with the consent of the Representative (which consent shall
not be unreasonably withheld).

17.          No waiver of any provision hereof shall be binding upon a Party
unless it is expressly set forth in a written instrument which is executed and
delivered by such Party, together with the consent of the Representative (which
consent shall not be unreasonably withheld). Neither the exercise (from time to
time and at any time) by a Party of, nor the delay or failure (at any time or
for any period of time) to exercise, any right, power or remedy shall constitute
a waiver of the right to exercise, or impair, limit or restrict the exercise of,
such right, power or remedy or any other right, power or remedy at any time and
from time to time thereafter. No waiver of any right, power or remedy of a Party
shall be deemed to be a waiver of any other right, power or remedy of such Party
or shall, except to the extent so waived, impair, limit or restrict the exercise
of such right, power or remedy.

18.          This letter agreement may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original
instrument, but all of which together shall constitute one and the same
instrument. This letter agreement shall become effective at such time as
counterparts shall have been executed and delivered by all of the Parties,
regardless of whether all of the Parties have executed the same counterpart. It
shall not be necessary when making proof of this letter agreement to account for
any counterparts other than a sufficient number of counterparts which, when
taken together, contain signatures of all of the Parties. A facsimile of an
original shall be as effective as delivery of such original.

19.          If any provision hereof shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, such holding shall not affect or impair the
validity, enforceability or legality of such provision in any other jurisdiction
or under any other circumstances.

 

5

Letter Agreement- Playford SPAC

 

If this letter accurately sets forth our agreement, please so acknowledge by
signing a copy of this letter in the space indicated below and returning it to
the Undersigned.

Sincerely,

PLAYFORD SPAC PORTFOLIO LTD.

 

5200 St. Andrews Island Dr.

Vero Beach, FL 32967

 

By: /s/G. E. Playford_________________

 

Name: Gilbert E. Playford

 

Title: General and Limited Partner

 

Accepted and agreed:

 

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

By: /s/Corrado De Gasperis_____

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

 

6

Letter Agreement- Playford SPAC

 

SCHEDULE 1

 

Supplemental Common Definitions

 

Unless the context shall otherwise require, the following terms shall have the
following meanings, and the following definitions are equally applicable to both
the singular and the plural forms, and the feminine, masculine and neuter forms,
of the terms defined.

 

“Affiliate” shall have the meaning given to it under Rule 405 under the
Securities Act of 1933.

“Amended and Restated Certificate of Incorporation” shall mean the Amended and
Restated Certificate of Incorporation of the Company, as in effect as of the
Effective Date.

“Beneficially Owned” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934.

“Effective Date” shall mean the date upon which the Registration Statement is
declared effective under the Securities Act of 1933 by the SEC.

“Initial Business Combination” shall have the meaning set forth in Article VII
of the Amended and Restated Certificate of Incorporation.

“IPO Shares” shall have the meaning set forth in Article VII of the Amended and
Restated Certificate of Incorporation.

“Party” or “Parties” shall mean the Undersigned or the Company or both, as the
case may be.

“Registration Statement” shall mean the registration statement relating to the
IPO filed by the Company on Form S-1 (No. 333-135353), as declared effective by
the SEC.

“SEC” shall mean the United States Securities and Exchange Commission.

“Trust Fund” shall mean the trust account established with JPMorgan Chase Bank
N.A. maintained by Continental Stock Transfer and Trust Company, as trustee, in
which proceeds from the IPO are deposited as described in the Registration
Statement.

 

 

S-1

 

 